DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/20/2020 and 11/5/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 18 and 22-25 are objected to because of the following informalities:
On lines 3-4 of claim 18, “the lumen” should be “the at least one lumen” to provide proper antecedent basis.  The examiner notes that this change should be made to every recitation of “the lumen”.
On line 12 of claim 18, “the valve” should be “the twist valve” to provide proper antecedent basis.  The examiner notes that this change should be made to every recitation of “the valve”.
On line 12 of claim 18, “the port” should be “the at least one port” to provide proper antecedent basis.  The examiner notes that this change should be made to every recitation of “the port”.
On line 2 of claim 22, “the reservoir” should read “the irrigation fluid reservoir” to provide proper antecedent basis.  The examiner notes that this change should be made to every recitation of “the reservoir”.
On lines 1-2 of claim 24, “the fluid reservoir” should read “the irrigation fluid reservoir” to provide proper antecedent basis.  The examiner notes that this change should be made to every recitation of “the fluid reservoir”.
On line 2 of claim 25, “the waste collection bag” should read “the collection bag” to provide proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 20 and 21, the term “a distal most end of the barrel” renders the claim indefinite because it is unclear if the “distal most end” is the same structure as the previously recited “a distal end of the barrel” in claim 18.  For the purposes of this action, the examiner is assuming that the same structure is referenced.  Applicant should amend claims 20-21 to align with the language of claim 18.  If the examiner’s interpretation is wrong, applicant is advised to point out the distinct structures in the original disclosure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,765,796 in view of Bried (US 2,691,373).
Instant claim 18 recites all the same structures in patented claim 2 but further recites that the valve is a twist valve.  The twist valve is already taught by Bried.  The valve (3) is rotatable (aka twistable) through a variety of positions to allow fluid to flow either to the patient or away from the patient (see col. 3, lines 7-31 and col. 5, lines 3-37).  The twist valve of Bried allows for multiple configurations to control the flow of fluid and waste to and from the patient.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented claims with the “twist” valve feature of Bried to provide the discussed benefits above.  
Allowable Subject Matter
Claims 18-28 will be considered allowed upon resolution of the double patenting rejection and the claim objections above.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instantly recited claims are Kief Horst Dr Med (DE 4114390; hereafter Kief) and Bried (US 2,691,373).
In regard to Kief, a twistable or rotatable valve (5) is disclosed but the valve (5) fails to include “an internal section and pathway, the twist valve being in fluid communication with the lumen and selectably twistable between open and closed positions which permit and prevent, respectively, fluid flow out of the lumen at the distal end of the barrel, when twisted to the open position the valve opens the internal section and pathway, allowing waste water to flow through the lumen” as is recited in claim 18.  The valve (5) is closed at the slanted end and is rotatable to allow fluid flow through nozzle (1) and alternately outlet opening (2).  The valve (5) fails to include the recited internal section and pathway that is operated as is recited in claim 18.
In regard to Bried, a irrigation fluid supply from tube (5) is attached to a connector (8) but this connector is positioned behind the valve (3) as opposed to the recited location of “intermediate the valve and the port” (the port of Bried being 26).  There is no motivation to alter the location of the connector (8) as this modification would destroy the operability of the Bried reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783